United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY CENTER,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1190
Issued: December 29, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2015 appellant filed a timely appeal of a November 4, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of a
medical condition due to her August 31, 2001 employment injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board. After exercising its discretion, by order dated
October 7, 2015, the Board denied her request for oral argument as the issue on appeal could be fully addressed on
the record. Order Denying Request for Oral Argument, Docket No. 15-1190 (issued October 7, 2015).

FACTUAL HISTORY
On August 31, 2001 appellant, a 53-year-old paralegal specialist, injured her neck while
moving boxes from underneath a desk. She filed a traumatic injury claim (Form CA-1) on
September 4, 2001 which OWCP accepted for cervical sprain. Medical treatment and
compensation benefits were authorized.
This case has previously been before the Board.3 In the prior appeal, appellant contested
that OWCP improperly terminated her compensation benefits on August 11, 2003 based upon the
opinion of Dr. Robert A. Smith, a Board-certified orthopedic surgeon acting as OWCP’s second
opinion physician. The Board reversed the termination of benefits finding that a conflict existed
in the medical opinion evidence between Dr. Smith, and appellant’s treating physician,
Dr. Hampton J. Jackson, a Board-certified orthopedic surgeon, as to whether she had continuing
residuals or disability causally related to her accepted August 31, 2001 employment injury. The
facts of the case as set forth in the prior decision dated January 19, 2006 are incorporated herein
by reference.
On remand from the Board’s January 19, 2006 decision, on May 26, 2006 OWCP
referred appellant to Dr. David Dorin, Board-certified in orthopedic surgery, for an impartial
medical evaluation to resolve the conflict of opinion as to whether she had residuals or disability
causally related to the accepted employment injury.
In a September 21, 2006 report, Dr. Dorin opined that appellant had no residuals from the
August 31, 2001 work injury. He opined, after reviewing records related to her August 2001
work injury, that it was difficult to find a correlation between a 2002 cervical magnetic
resonance imaging scan showing narrowing at multiple levels of the intervertebral spaces,
arthropathy of the uncovertebral joints, the presence of two bulging discs, and a posterolateral
herniation without any mention of compression of the nerve root, and her five-year history of
ongoing symptoms. Dr. Dorin also found that appellant was magnifying her symptoms during
his examination. He concluded that the strain of the cervical spine she sustained on August 31,
2001, five years prior, had long since healed and that she had no residual abnormalities of the
neck stemming from her accepted cervical spine condition.
By decision dated February 9, 2007, OWCP terminated appellant’s medical and wageloss compensation, finding that Dr. Dorin’s impartial medical opinion represented the weight of
the medical evidence.
On July 28, 2012 appellant filed a notice of recurrence (Form CA-2a) requesting
additional medical care for the accepted August 31, 2001 work injury. She asserted that she had
requested reasonable accommodations on three separate occasions, however, but the employing
establishment denied them resulting in her being removed from duty status. Appellant advised
that her neck pain never went away and was aggravated while she was in a rehabilitation
program. She noted that her rehabilitation/work hardening program ended on November 7, 2011
and that she had experienced problems with her upper extremities ever since.
3

Docket No. 05-483 (issued January 19, 2006).

2

By letter dated October 28, 2013, OWCP informed appellant that a recurrence for
medical treatment only was defined as a documented need for additional medical treatment after
a release from treatment of the work-related injury, or after not receiving care for a significant
period of time including circumstances when there had been a significant gap in treatment for the
work-related injury. It informed her to establish a recurrence she must provide evidence to
support that her need for treatment was due to a worsening of the accepted work-related
conditions without intervening cause. OWCP noted that, based on the medical records on file,
appellant last received medical care for her work-related condition on January 5, 2010. It
advised her that the medical evidence she had submitted was insufficient to establish her claim
and requested that she provide additional factual and medical evidence, including medical
evidence establishing that her accepted work-related conditions subsequently worsened without
intervening cause.
In a November 19, 2013 report, Dr. Nathan Yokel, a specialist in physical medicine and
rehabilitation, noted that appellant was experiencing persistent left-sided neck pain which began
when she injured her neck on August 31, 2002. He reported that she had never achieved
consistent relief despite the fact that she underwent chiropractic treatment and for several years
and received trigger point injections for her neck. Appellant rated her pain as a 5 or 6 on a scale
of 1 to 10, with constant tightness and soreness. Dr. Yokel noted that she had not had any
therapy or trigger point injections for her neck in more than one year. He advised that his review
of appellant’s extensive medical records, including an electromyelogram she underwent in 2006,
showed no radiculopathy. Dr. Yokel diagnosed neck sprain/strain, cervicalgia, unspecified
myalgia, and myositis and opined that she would benefit from a course of physical therapy.
In a December 17, 2013 report, Jennifer Gordon, a licensed physical therapist, advised
that she had treated appellant for neck pain as of November 2011. She reported that appellant
had sustained an exacerbation of a preexisting neck condition which occurred while participating
in a work hardening program. Ms. Gordon prescribed muscle relaxers to manage her neck
condition, outlined restrictions, and recommended additional physical therapy.
By decision dated January 14, 2014, OWCP denied appellant’s recurrence claim of a
medical condition. It found that she had not established that she required additional medical
treatment due a worsening of her accepted work-related neck conditions without intervening
cause. OWCP determined that there was no rationalized medical evidence in support of
appellant’s contention that her condition/disability on and after November 7, 2011 was causally
related to the August 31, 2001 work injury.
On January 29, 2014 appellant requested an oral hearing, which was held before an
OWCP hearing representative on August 14, 2014. She did not submit any additional medical
evidence.
By decision dated November 4, 2014, the hearing representative affirmed the January 14,
2014 decision.

3

LEGAL PRECEDENT
Appellant has the burden of proof to establish the recurrence of a medical condition
causally related to her accepted employment injury. To meet her burden, she must furnish
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the condition is causally related to the employment injury and
supports that conclusion with sound medical rationale.4 Where no such rationale is present, the
medical evidence is of diminished probative value.5
OWCP regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.6
OWCP’s procedures provide that, after 90 days of release from medical care (based on
the physician’s statement or instruction to return as needed or computed by the claims examiner
from the date of last examination), a claimant is responsible for submitting an attending
physician’s report which contains a description of the objective findings and supports causal
relationship between the claimant’s current condition and the previously accepted work injury.7
ANALYSIS
OWCP accepted that appellant sustained a cervical strain as a result of the August 31,
2001 employment injury.
It terminated both wage-loss and medical benefits on
February 9, 2007. In her July 28, 2012 claim for recurrence of medical treatment, appellant did
not attribute the increase in her neck pain to any event, but rather to a continuation of the
August 31, 2001 work-related condition. She has the burden of providing sufficient evidence,
including rationalized medical evidence, to establish causal relationship.8
In his November 19, 2013 report, Dr. Yokel related that appellant had never achieved
consistent relief from her August 31, 2001 neck injury. He reported that she received
chiropractic treatment and trigger point injections for her neck. Despite these ameliorative
measures, appellant still had persistent left-sided neck pain stemming from her employment
injury. Dr. Yokel diagnosed neck sprain/strain, cervicalgia, and unspecified myalgia and
myositis, and advised that she would benefit from a course of physical therapy. He, however,
4

Ronald A. Eldridge, 53 ECAB 218, 220 (2001).

5

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Albert C. Brown, 52 ECAB 152, 155 (2000).

6

20 C.F.R. § 10.5(y).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013). The
procedure manual provides, with certain exceptions, that, within 90 days of release from medical care (as stated by
the physician or computed from the date of last examination or the physician’s instruction to return per as need), a
claims examiner may accept the attending physician’s statement supporting causal relationship between appellant’s
current condition and the accepted condition, even if the statement contains no rationale. Id. at Chapter 2.1500.4(a).
8

Ricky S. Storms, 52 ECAB 349 (2001).

4

has not provided any rationale as to why appellant’s cervical strain would continue or why her
neck condition worsened without any intervening factors. The weight of the medical evidence in
the claim has established that her accepted cervical sprain ceased as of February 2007 and no
longer required medical treatment. Dr. Yokel provided no explanation as to why appellant’s
current need for medical treatment is due to a worsening of her August 31, 2001 employment
injury, in light of the status of her condition in 2007, and her limited medical treatment since that
time. His report is insufficiently rationalized to establish that her need for medical treatment of
her neck is due to a worsening of her August 31, 2001 employment injury without intervening
factors. Thus, the Board finds that Dr. Yokel’s report is of limited probative value and fails to
establish appellant’s claim.9
The Board notes that appellant submitted a December 17, 2013 report from a physical
therapist. This report, however, does not constitute medical evidence under section 8101(2) of
FECA.10 Healthcare providers such as nurses, acupuncturists, physician assistants, and physical
therapists are not considered “physicians” under FECA, and their reports and opinions do not
constitute competent medical evidence to establish a medical condition, disability, or causal
relationship.11
The Board finds that appellant has not submitted sufficient medical evidence to establish
a recurrence of a medical condition related to her August 31, 2001 employment
injury. Therefore, OWCP’s November 4, 2014 decision denying the claimed recurrence is
proper under the law and facts of the case.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of a medical condition due to the accepted August 31, 2001 employment injury.

9

See supra note 5.

10

Section 8101(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.
11

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

5

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

